DETAILED ACTION
Applicant’s replay filed on 05/06/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Referring to claims 4-5, the limitation “the non-conductive regions extend continuously between a conductive regions” and “the non-conductive regions are formed between the driving pattern and the dummy patterns” are new matter.


Therefore, regions extend beyond are either not part of regions of adjacent dummy patterns and/or not having a ratio of 1 to 1.25.


    PNG
    media_image1.png
    486
    544
    media_image1.png
    Greyscale


Note: first non-conductive regions between dummy patterns and second non-conductive regions between a diving pattern and dummy patterns are not same regions. A continuous non-conductive pattern includes first non-conductive regions between dummy patterns and second non-conductive regions between a diving pattern and dummy patterns.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 5, the limitation “the non-conductive regions are formed between the driving pattern and the dummy patterns” is conflict with the limitation of claim 1 having “the non-conductive regions being disposed between and separating adjacent dummy patterns of the dummy patterns”.
According to figure 2, (first) non-conductive regions between adjacent dummy patterns (claim 1) are different form and cannot be (second) non-conductive regions are formed between the driving pattern and the dummy patterns.
Therefore, the claim 5 conflicts with claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto et al (US20140055412, hereinafter Teramoto) in view of Chen et al. (US20150085201, hereinafter Chen).

Referring to claim 1, Teramoto discloses a transparent conductor (figure 4 and figure 1) comprising: 
a base layer (a substrate 10, figure 4A; paragraph 0021 of Teramoto states, “The first substrate 10 is formed of a light transmissive material (for example, glass)”); and 
a transparent conductive pattern layer (a transparent conductive pattern layer including 38 and 54 in figure 4) formed on the base layer (the substrate 10, paragraph 00132 states, “The detection electrode 38 is formed of a conductive material having high visible light transmittance such as, for example, ITO (Indium Tin Oxide).”; paragraph 00132 states, “The dummy electrode 54 is formed of the same material as that of the detection electrode 38.”.), 
wherein the transparent conductive pattern layer (38 and 54) comprises a driving pattern (one of two electrodes 38 in figure 4; and paragraph 0026 states, “the detection electrode 38”; Applicant definition for driving pattern is broad , see paragraph 0056, “The driving pattern 130 … participates in transmission and reception of signals by sensing touch on a touch panel of a display device the driving pattern 130 is connected to a driving element (driving element can be driving circuit) of the display device) and dummy patterns (electrodes 54 in figure 4) and non-conductive regions (gaps between electrodes 54) being disposed between and separating adjacent dummy patterns of the dummy pattern along each of a first direction and a second direction crossing the first direction (gaps between electrodes 54 separating two adjacent dummy patterns 54 in figure 4); 
the non-conductive regions (the non-conductive regions) having a deviation of greater than about 1 to about 1.25 (a deviation between gaps is about 1, see figure 4 have gaps, maximum area and minimum area of 130 between two conductive regions are similar; paragraph 0034 states, “The plurality of dummy electrodes 54 are arranged with a gap between adjacent ones thereof”), as calculated by the following Equation 1, and 
Deviation of non-conductive regions=A/B
Where A and B indicate the maximum value and the minimum value of areas of the non-conductive regions included in a unit area of 1 mm2 of the transparent conductive pattern layer, respectively.
Teramoto fails disclose the non-conductive regions having a minimum linewidth of about 40 μm or less.
Chen discloses the non-conductive regions having a minimum linewidth of about 40 μm or less (linewidth of non-conductive regions between dummy pattern  in figure 4b;, paragraph 0023 states, “gap d between adjacent dummy sub-electrodes 271 may be less than 30 μm”).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent conductor of Teramoto to have linewidth of non-conductive regions as taught by Chen in order to or having uniform small sized gaps between adjacent dummy patterns ease manufacturing processes to reduce cost of the product and save space for other component or to miniaturize the product; specific interval between dummy patterns  prevents the charge flowing from the driving pattern in the short circuit from flowing into the entire dummy pattern and may prevent malfunction of the product. by maintaining specific gaps between dummy pattern,  the reflectance difference between where a pattern is formed and where the pattern is not formed may be not be noticed by the user. Accordingly, the display quality may be improved for a display apparatus having the touch panel. Paragraph 0024 of Chen states, “optical transmittance difference between electrode area and adjacent non-electrode area. Trace phenomenon is minimal when the optical transmittance difference is close to zero. According to the simulated result of FIG. 5, the optical transmittance difference is close to zero in visible range with minimal trace phenomenon”.

Referring to claim 2, Teramoto in view of Chen disclose the transparent conductor according to claim 1, wherein the non-conductive regions have a minimum linewidth of about 10 μm to about 40 μm (see the explanation in the rejection of claim 1 above wherein Teramoto has support for having about 10 μm or about 20 μm).

Referring to claim 4, Teramoto in view of Chen disclose the transparent conductor according to claim 1, and the non-conductive regions extend continuously between a conductive regions (non-conductive regions between in figure 4 of Teramoto extend continuously between dummy regions 54).

Referring to claim 5, Teramoto in view of Chen disclose the transparent conductor according to claim 4, wherein the non-conductive regions are formed between the driving pattern and the dummy patterns (another non-conductive regions between the driving pattern and the dummy patterns between 54 and 38 in figure 4 of Teramoto).

Referring to claim 11, Teramoto in view of Chen disclose a display device comprising the transparent conductor according to claim 1 (Paragraph 0003 of Teramoto “The present invention relates to a display device with a built-in touch panel”).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto and  Chen as applied to claim 1, and further in view of Shin et al (US20150118508, hereinafter Shin).

Referring to claim 8, Teramoto in view of Chen disclose the transparent conductor according to claim 1, but fails to disclose wherein the conductive regions comprise metal nanowires and a matrix in which the metal nanowires are impregnated.

Shin disclose wherein the conductive regions comprise metal nanowires (121, figure 2) and a matrix (122) in which the metal nanowires are impregnated (paragraph 0045 and 0020 states, “The metal nanowires …. silver nanowire” and paragraph 0049 of Shin states, “The matrix 122 may be formed of or prepared from a matrix composition including a tri-functional monomer and one of a penta-functional monomer or a hexa-functional monomer. The penta-functional monomer or hexa-functional monomer may refer to a penta-functional monomer or hexa-functional monomer (meth)acrylate monomer”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent conductor of Teramoto in view of Chen to have conductive regions made of material as taught by Shin because paragraph 0039 of Shin states, “The conductive layer may include, e.g., metal nanowires and a matrix. The matrix may be formed of or prepared from a matrix composition including a tri-functional monomer and one of a penta-functional monomer or a hexa-functional monomer. The transparent conductor according to an embodiment may exhibit good optical properties including transmittance, haze, or the like, and may have low sheet resistance and improved reliability and durability”; paragraph 0044 of Shin states, “The conductive layer 120 may include the metal nanowires 121 and the matrix 122. The metal nanowires 121 may form a network, thereby securing conductivity, good flexibility, and bendability”.

Referring to claim 9, Teramoto in view of Chen and Shin disclose the transparent conductor according to claim 8, wherein the metal nanowires comprise silver nanowires (see the explanation in the rejection of claim 8 above).

Referring to claim 10, Teramoto in view of Chen and Shin disclose the transparent conductor according to claim 8, but fails to disclose wherein the matrix is formed of a matrix composition comprising a penta- to decafunctional (meth)acrylic compound, a trifunctional (meth)acrylic compound, an initiator, an adhesion enhancer, and an antioxidant.
Shin discloses wherein the matrix is formed of a matrix composition comprising a penta- to deca functional (meth)acrylic compound (a penta-functional monomer or hexa-functional monomer (meth)acrylate monomer; paragraph 0049 of Shin states, “The matrix 122 may be formed of or prepared from a matrix composition including a tri-functional monomer and one of a penta-functional monomer or a hexa-functional monomer. The penta-functional monomer or hexa-functional monomer may refer to a penta-functional monomer or hexa-functional monomer (meth)acrylate monomer”.), 
a trifunctional (meth)acrylic compound (a tri-functional (meth)acrylate monomer; paragraph 0050 of Shin states, “The tri-functional monomer may be a tri-functional (meth)acrylate monomer”.), 
an initiator (an initiator; paragraph 0058 of Shin states, “The matrix composition may include an initiator”), 
(an adhesion promoter; paragraph 0052 of Shin states, “The matrix 122 or matrix composition may include an adhesion promoter”.), and 
an antioxidant (an antioxidant; paragraph 0055 of Shin states, “matrix 122 or matrix composition may include an antioxidant”.). 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent conductor of Teramoto in view of Chen and Shin to have matrix material as taught by Shin because paragraph 0039 of Shin states, “The conductive layer may include, e.g., metal nanowires and a matrix. The matrix may be formed of or prepared from a matrix composition including a tri-functional monomer and one of a penta-functional monomer or a hexa-functional monomer. The transparent conductor according to an embodiment may exhibit good optical properties including transmittance, haze, or the like, and may have low sheet resistance and improved reliability and durability”.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5 and 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed on 12/19/2019 have been fully considered but they are not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US4916514
US5357140
US6888250
US20160085351
US20160147344

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


/PARESH H PAGHADAL/Examiner, Art Unit 2847                                                                                                                                                                                                                                                      

/STEVEN T SAWYER/Primary Examiner, Art Unit 2847